DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 11 and 13 are acknowledged and accordingly the rejections to each of said claims under 35 U.S.C. 112 for the reasons outlined in the last office action mailed 20 August 2021 are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not entirely persuasive.
Applicant argues that, regarding amended claim 1, Good would not be looked to in order to modify Marsh to arrive at Applicant’s claimed invention because Good describes utilizing a bullet shape probe to force flow separation to lateral sides to decrease the vortex impact at the trailing portion of the pitot tube. Applicant also argues that Marsh teaches a differently shaped and sized sensor head tube that is not combinable with Good because Marsh does not have a low pressure sensor like in Good.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, the surface roughness feature of Good (element 28) is relied upon only to teach the feature of a roughness feature that maintains a thin laminar boundary flow as indicated in Good col. 5, line 50 specifically. Thus, a person having ordinary skill in the art before the effective filing date of the invention could reasonably expect success of achieving such a laminar boundary flow when applying the roughness feature 28 of Good to the sensor head 6a of Marsh which is also subject to a constant flow as well and a noted issue therein as outlined in Marsh col. 4, lines 63-65 is the turbulence produced by the protruding probe in the fluid. Accordingly, said person of ordinary skill would could be reasonably expected to look to Good to reduce such turbulence to improve sensor performance via the laminar boundary flow layer formed due to the roughness.

Applicant further argues that Marsh teaches only that a limited protrusion of the sensor probe head portion extends into the conduit and this is preferred in order to prevent debris from accumulating on the probe. Applicant further notes that the leading edge is shaped as angled as a debris shedding head portion and thus the person of ordinary skill would not look to modify Marsh based on the teachings of Good.
 In response to applicant's argument that a person of ordinary skill would not look to Good because the sensor probe head of Marsh prevents debris from accumulating on the probe and acts as a debris shedding head portion, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant application, although the 

Applicant’s arguments, see fourth page, last paragraph of Applicant’s remarks, filed 22 November 2021, with respect to claims 7, 8, and 14 have been fully considered and are persuasive. Accordingly, the rejections of each of claims 7, 8, and 14 have been withdrawn. As remarked by Applicant, the addition of the grooves such as taught by Hideo would result in interference with the operation of the electrode measurements and accordingly, upon further consideration, the person of ordinary skill would not look to Hideo to arrive at Applicant’s claimed features of claim 7. Additionally, because claims 8 and 14 depend upon claim 7, the rejections thereto have also been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh US Pat 4,459,858 (hereafter Marsh), prior art of record, in view of Good US Pat 5,036,711 (hereafter Good), prior art of record.
As to claim 1: Marsh discloses a magnetic insertion meter (fig. 1 - col. 3, lines 15-25) comprising:
a sensor head cylinder (6a; figs. 1-3c); and
at least two electrodes (18; fig. 3 and details in col. 3, lines 51-55).

Marsh does not explicitly teach that sensor head cylinder has a textured front surface, wherein the textured front surface has a higher roughness than a material forming the sensor head cylinder.
	Good teaches the use of a textured front surface (28; figs. 3 and 4) for flow measuring (col. 5, lines 46-50), wherein the textured front surface has a higher roughness than a material forming the sensor head cylinder (col. 5, line 67 and col. 6, lines 1-2; because the textured front 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor head cylinder of Marsh such that it has a textured front surface, such as suggested by Good, because such a construction helps to maintain a thin laminar boundary layer flow as noted in Good col. 5, lines 46-50. Such a textured surface assists with maintaining an aerodynamic profile while minimizing the effects of vortex shedding as further noted in Good col. 9, lines 1-5 and accordingly serves to address the problem of turbulent flow as also noted in Good col. 1, lines 31-42.

	As to claim 2: Marsh as modified by Good teaches the insertion meter of claim 1, further comprising a field coil configured to emit an alternating magnetic field when energized with an alternating current (March col. 5, lines 7-12, especially regarding the magnet driver 42 that is disclosed as supplying an alternating current - the magnet driver is considered to comprise a field coil at least by virtue of working with the electromagnet 14 as disclosed).

	As to claim 3: Marsh as modified by Good teaches the insertion meter of claim 1, wherein the textured front surface (28 of Good) is an upstream surface (fig. 4 of Good, especially noted the flow direction indicated by arrow 16).

claim 4: Marsh as modified by Good teaches the insertion meter of claim 1, wherein the textured front surface (28 of Good) is at least one of an abrasive on a substrate, an impregnated abrasive, a deposited abrasive, and/or an abrasive layer (the textured front surface 28 of Good is considered to be an abrasive layer at least by virtue of being mechanically formed as noted in Good col. 5, line 67 and col. 6, lines 1-2).

	As to claim 9: Marsh as modified by Good teaches the insertion meter of claim 1, wherein the textured front surface includes dimples (28 of Good; because the textured front surface is noted to have a roughness that is machined, laminated or otherwise mechanically formed as disclosed in col. 5, line 67 and col. 6, lines 1-2, it is considered to have dimples such as depicted in fig. 4).

	As to claim 10: Marsh as modified by Good teaches the insertion meter of claim 9, wherein the plurality of dimples are equally spaced apart from each other (28 of Good; because the textured front surface is noted to be able to be created by machining as disclosed in col. 5, line 67 and col. 6, lines 1-2, the dimples are considered to be equally spaced apart from each other).

	As to claim 12: Marsh as modified by Good teaches the insertion meter of claim 9, wherein the textured front surface (28 of Good) includes a plurality of columns of dimples (fig. 4 of Good; the machined textured surface 28 includes a plurality of columns of dimples because, at a small scale, the surface roughness of the textured surface may be considered to 

	As to claim 15: Marsh as modified by Good teaches the insertion meter of claim 1, wherein the textured front surface (28 of Good) is adapted to alter the boundary layer of a fluid flowing over the sensor head tube as compared to the same sensor head tube without the textured front surface (Good col. 5, lines 43-53 regarding the laminar boundary layer flow that is a result of the textured front surface).

	As to claim 16: Marsh as modified by Good teaches the insertion meter of claim 1, wherein the textured front surface (28 of Good) is adapted to move the separation point of a fluid flowing over the sensor head tube towards the front surface as compared to the same sensor head tube without the textured front surface (the separation point of a fluid flowing over the sensor head tube is shifted towards the front surface as compared to the same sensor head tube without the textured front surface at least by virtue of the surface roughness of the textured surface causing the separation from the boundary layer flow, t, to occur as disclosed in Good col. 5, lines 43-59).

	As to claim 17: Marsh as modified by Good teaches the insertion meter of claim 1, wherein the textured surface is a surface contour (28 of Good; fig. 4 - the textured surface 

	As to claim 18: Marsh discloses a method of measuring flow (col. 3, lines 15-17), the method comprising,
	providing a magnetic insertion meter (2; col. 3, line 16) that includes a sensor head cylinder (6a; figs. 1-3c) having at least two electrodes (18; fig. 3 and details in col. 3, lines 51-55); and
measuring the output of said electrodes (col. 3, lines 21-25).

Marsh does not explicitly teach that sensor head cylinder has a textured front surface.
	
Good teaches the use of a textured front surface for flow measuring (28; figs. 3 and 4 and see col. 5, lines 46-50).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor head cylinder of Marsh such that it has a textured front surface because such a construction helps to maintain a thin laminar boundary layer flow as noted in Good col. 5, lines 46-50. Such a textured surface assists with maintaining an aerodynamic profile while minimizing the effects of vortex shedding as further noted in Good col. 9, lines 1-5 and accordingly serves to address the problem of turbulent flow as also noted in Good col. 1, lines 31-42.

claim 19: Marsh as modified by Good teaches the method of claim 18, wherein the textured front surface (28 of Good) is at least one of an abrasive on a substrate, an impregnated abrasive, a deposited abrasive, and/or an abrasive layer (the textured front surface 28 of Good is considered to be an abrasive layer at least by virtue of being mechanically formed as noted in Good col. 5, line 67 and col. 6, lines 1-2).

	As to claim 20: Marsh as modified by Good teaches the method of claim 18, wherein the textured front surface (28 of Good) includes at least one of dimples and/or grooves (because the textured front surface is noted to have a roughness that is machined, laminated or otherwise mechanically formed as disclosed in Good col. 5, line 67 and col. 6, lines 1-2, it is considered to have dimples such as depicted in fig. 4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh US Pat 4,459,858 (hereafter Marsh), prior art of record, in view of Good US Pat 5,036,711 (hereafter Good), prior art of record, as applied to claim 4 above, and further in view of Bernitsas et al. US PG-PUB 2009/0114002 A1 (hereafter Bernitsas), prior art of record as being the US PG-PUB equivalent of WO 2009/035481 A1 listed on the IDS filed 12 August 2020.
As to claim 5: Marsh as modified by Good teaches all of the limitations of the claimed invention as described above regarding claim 4, including a textured front surface (28 of Good), but does not explicitly teach:
wherein the textured front surface is sandpaper.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Marsh as modified by Good such that the textured surface of Good is replaced with a roughness element embodied as sandpaper, such as suggested in Bernitsas ¶ 28 because sandpaper is one of the possible embodiments of a surface roughness elements that provides the useful and predictable result of controlling turbulence in a flow and can serve to decrease or suppress vortex induced forces and motion because such forces are problematic in flow measurement as noted in Bernitsas ¶ 4 and accordingly such sandpaper provides the useful and predictable benefit of reducing these detrimental effects as further discussed in Bernitsas ¶ 71.

Allowable Subject Matter
Claims 7, 8, 11, 13, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 7: The prior art does not disclose or render obvious to the skilled artisan a textured front surface that includes at least one groove, when considered in combination with the other limitations in the instant claim and those of parent claim 1.
As to claim 11: The prior art of record does not disclose or render obvious to the skilled artisan a plurality of dimples that form a pattern in which three of the plurality of dimples form when considered in combination with the other limitations in the instant claim and those of parent claims 1, 9, and 10.
As to claim 13: The prior art of record does not disclose or render obvious to the skilled artisan a textured front surface that includes from 3 to 7 columns of dimples, when considered in combination with the other limitations in the instant claim and those of parent claims 1, 9, and 12.
As to claims 8 and 14: Each of said claims depends from claim 7 and accordingly each is indicated objected to for inheriting the allowable features of claim 7 for the reasons described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856